In a proceeding under article 78 of the former Civil Practice Act, to compel the respondent, Building Inspector of the Town of Poughkeepsie, to issue to the petitioner a permit for the construction of certain multiple dwelling buildings, the petitioner, by permission, appeals from an order of the Supreme Court, Orange County, dated September 13, 1963, which granted the motion by an owner of a neighboring single-family dwelling and by 125 other named persons: (a) to intervene as parties; and (b) to make a motion to dismiss the petition on the ground that the court does not have jurisdiction, and for other and alternative relief. Order reversed, without costs, and motion denied, without prejudice to renewal upon proper papers and proof as indicated herein. The court has no power to grant leave to intervene where, as here, the prosepeetive interveners did not include in their motion papers “a proposed pleading setting forth the claim or defense for which intervention is sought” (CPLR 1014; see, also, former Civ. Prac. Act, § 193-b, subd. 3). Furthermore, almost all the applicants for intervention failed to show how the granting of the relief requested in the petition would cause them to suffer any special or unique damage not shared by other property owners in the community. In the absence of such proof, a property owner is not entitled to intervene as a party (Matter of Glenel Realty Corp. v. Worthington, 4 A D 2d 702, app. dsmd. 3 N Y 2d 924). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.